FLETCHER, Judge
(dissenting):
I dissent. In this case there can be no doubt that one, the facts presented did establish the appellant’s role as an aider and abettor and two, the military judge failed to correctly and adequately explain the law to him in the course of the providence inquiry. However, in the cases of United States v. Kilgore, 21 U.S.C.M.A. 35, 44 C.M.R. 89 (1971), and United States v. Wimberly, 20 U.S.C.M.A. 50, 42 C.M.R. 242 (1970), cited by the majority, the guilty plea inquiries reflect both the accuseds’ guilt and proper explanation of the elements of the offenses. I am unable to overlook the present violation of the requirements of United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1979). As McCarthy v. United States, 394 U.S. 459, 466, 89 S.Ct. 1166, 1170, 22 L.Ed.2d 418 (1969), plainly states: “a guilty plea ... cannot be truly voluntary unless the defendant possesses an understanding of the law in relation to the facts.” (Footnote omitted.)